DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Office action mailed on 05/19/2020.
	Currently, claims 1-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 05/19/2020. The IDS has been considered.
I. Prior-art rejections based on Choi
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0361253 A1 to Choi et al. (“Choi”).

    PNG
    media_image1.png
    372
    542
    media_image1.png
    Greyscale

	Regarding independent claim 1, Choi in Fig. 3 teaches a light emitting display apparatus 100 (¶ 40, organic light-emitting display device 100), comprising: 
an insulating layer 218-219, 223 (¶ 40, planarization film 218 formed of an insulating material (¶ 50), insulating layer 219 & bump 223 formed of resin i.e., insulating material (¶ 75)) on a substrate 21 (¶ 26, substrate 21) and having a base portion 218 (Fig. 3) and a protrusion portion 219, 223 (Fig. 3); 
a first electrode 221 (¶ 55) covering an upper portion of the base portion 218 and a side portion and an upper portion of the protrusion portion 219, 223; 
a bank layer 225 (¶ 40, pixel-defining layer 225) covering a portion of the insulating layer 218-219, 223 and a portion of the first electrode 221, and having a concave portion (Fig. 3, the layer 225 includes a portion having concave-down shape); 

a second electrode 222 (¶ 55) on the light emitting layer 220.
Regarding claim 2, Choi in Fig. 3 further teaches the bank layer 225 includes an organic material (¶ 70, organic material); 
the side portion of the protrusion portion 219, 223 has a planar shape (Fig. 3); 
the first electrode 221 is disposed along a shape of the side portion of the protrusion portion 219, 223 (Fig. 3); and 
 the light emitting layer 220 and the second electrode 222 are disposed along a shape of the concave portion of the bank layer 225 (Fig. 3).
Regarding claim 3, Choi in Fig. 3 further teaches the concave portion of the bank layer 225 is disposed to correspond to the protrusion portion 219, 223 of the insulating layer 218-219, 223.
Regarding claim 4, Choi in Fig. 3 further teaches the concave portion of the bank layer 225 is formed Page 50Attorney Docket No.: 6701-0223PUS1singularly (Fig. 3, the layer 225 is one continuous layer i.e., singularly).
Regarding claim 5, Choi in Fig. 3 further teaches the side portion of the protrusion portion 219, 223 of the insulating layer 218-219, 223 includes a concave portion (Fig. 3, portions of the protrusion portion 219, 223 together includes a portion having concave-down shape), and the first electrode 221 is disposed along a shape of the concave portion of the protrusion portion 219, 223.
Regarding claim 6, Choi in Fig. 3 further teaches the bank layer 225 includes an inorganic material (¶ 70, inorganic material); and 

Regarding claim 7, Choi in Fig. 3 further teaches the first electrode 221 includes a reflective layer (¶ 63 & ¶ 66).

    PNG
    media_image2.png
    415
    528
    media_image2.png
    Greyscale

Regarding claim 10, Choi in Annotated Fig. 3 further teaches a slope of a tangent at a position pt (Annotated Fig. 3) on the concave portion of the bank layer 225 increases as the position is away from the Page 51Attorney Docket No.: 6701-0223PUS1substrate 21.
Regarding claim 11, Choi in Annotated Fig. 3 further teaches a side portion ep (Annotated Fig. 3) of the bank layer 225 further includes a surface connected to an upper portion of the concave portion of the bank layer 225 and perpendicular to the substrate 21.
Regarding independent claim 19, Choi in Fig. 3 teaches a light emitting display apparatus 100 (¶ 40, organic light-emitting display device 100), comprising: 
an insulating layer 218, 219, 223 (¶ 40, planarization film 218 formed of an insulating material (¶ 50), insulating layer 219 & bump 223 formed of resin i.e., insulating material (¶ 75)) on a substrate 21 (¶ 26, substrate 21) and having a base portion 218 (Fig. 3) and a protrusion portion 219, 223 (Fig. 3), wherein a side portion of the protrusion portion 219, 223 includes a concave portion (Fig. 3 & ¶ 51); 
a first electrode 221 (¶ 55) on the insulating layer 218, 219, 223;
a bank layer 225 (¶ 40, pixel-defining layer 225) covering a portion of the insulating layer 218, 219, 223 and a portion of the first electrode 221, and having a concave portion (Fig. 3, the layer 225 includes a portion having concave-down shape); 
a light emitting layer 220 (¶ 55, organic emission layer 220) on the first electrode 221 and the bank layer 225; and 
a second electrode 222 (¶ 55) on the light emitting layer 220, 
wherein the concave portion of the bank layer 225 is disposed along a shape of the concave portion of the protrusion portion 219, 223 of the insulating layer 218, 219, 223 (Fig. 3).
	Regarding claim 20, Choi in Fig. 3 further teaches the first electrode 221 is disposed along the shape of the concave portion of the protrusion portion 219, 223 of the insulating layer 218, 219, 223 (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2016/0093828 A1 to Kim et al. (“Kim828”).
Regarding claim 8, Choi does not explicitly disclose a first encapsulating layer on the second electrode along a shape of the second electrode; and a second encapsulating layer on the first encapsulating layer.
Kim828 recognizes a need for improving the luminance efficiency of an organic light-emitting diode display (¶ 54). Kim828 satisfies the need by adding a first encapsulating layer 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display apparatus taught by Choi with the encapsulation layers taught by Kim828, so as to improve the luminance efficiency of an organic light-emitting diode display.
Regarding claim 9, the combination of Choi and Kim828 (Fig. 3) further teaches a refractive index of the first encapsulating layer 131 is greater than a refractive index of the second encapsulating layer 132 (Kim828: ¶ 54).

II. Prior-art rejections based at least in part of Lim
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 1 of US 2017/0092705 A1 to Lim et al. (“Lim”) in view of Fig. 24 of Lim.

    PNG
    media_image3.png
    471
    574
    media_image3.png
    Greyscale

Regarding independent claim 12, Lim in Fig. 1 and Annotated Fig. 1 teaches a light emitting display apparatus (¶ 69, organic light emitting display device of Fig. 1), comprising: 
an overcoating layer 130a (¶ 73, protective layer 130a) on a substrate 100a (¶ 71, first substrate 100a) having a base portion 730b (Annotated Fig. 1) and a protrusion portion 730p (Annotated Fig. 1);
a light emitting element EL (¶ 69, organic light emitting element EL) on the overcoating layer 130a and including a first electrode (¶ 70, first electrode 140a), a light emitting layer (¶ 70, organic emission layer 150a), and a second electrode 160a (¶ 70, second electrode 160a); 
a bank layer 136a (¶ 75, bank layer 136a) between the first electrode 140a and the light emitting layer 150a and configured to define a light emitting area (¶ 208, a bank layer defines the light emission area); and 
an encapsulating part 170a (¶ 81, encapsulation layer 170a) on the light emitting element EL (Fig. 1).
However, Lim’s organic light emitting display device of Fig. 1 does not explicitly disclose wherein a side surface of the bank layer includes a light extraction pattern configured to improve a light extraction efficiency and a front light extraction efficiency by minimizing spreading of light emitted from the light emitting layer.
Lim’s eighth embodiment of Fig. 24 recognizes a need for increasing collection light efficiency to the emission area (¶ 223) and that Lim’s exemplary embodiments, including the eighth embodiment shown in Fig. 24, are applied to the device of Lim’s Fig. 1 (¶ 69). Lim satisfies the need by modifying the structure of Fig. 1 to include a side surface of a bank layer 736 (¶ 223, bank layer 736) includes a light extraction pattern (¶ 223, concave shape) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the bank layer taught by Lim’s Fig. 1 with the bank layer structure taught by Lim’s Fig. 24, so as to increase collection light efficiency to the emission area.
Regarding claim 13, the combination of Lim’s Figs. 1 and 24 further teaches the light extraction pattern (i.e., concave shape) of the bank layer 736 includes a concave groove shape (Fig. 24 & ¶ 223).
	Regarding claim 14, the combination of Lim’s Figs. 1 and 24 further teaches the light extraction pattern (i.e., concave shape) of the bank layer 736 is disposed to surround the light emitting area (see Fig. 24).

    PNG
    media_image4.png
    514
    541
    media_image4.png
    Greyscale

Regarding claim 15, the combination of Lim’s Figs. 1, 24 and Annotated Fig. 24 further teaches the overcoating layer 730 further includes a light extraction pattern (Annotated Fig. 24, curved side surfaces of the protrusion portion 730p) on a side surface of the protrusion portion 730p (Annotated Fig. 24, collecting (i.e., extracting) lights using the curved surfaces of 730p).
Regarding claim 16.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, and further in view of Lim in view of US 2018/0006258 A1 to Kim et al. (“Kim258”), and further in view of US 2017/0294493 A1 to Yoo et al. (“Yoo”).
Regarding claim 18, Lim in Fig. 1 teaches the encapsulating part 170a that is formed of a multilayer, and the entire encapsulating part 170a is disposed on the second electrode 160a along a shape of the second electrode 160a.
However, the combination of Lim’s Figs. 1 and 24 does not explicitly disclose the encapsulating part includes a first encapsulating layer, an organic encapsulating layer, and a second encapsulating layer; the first encapsulating layer is disposed on the second electrode along a shape of the second electrode; the organic encapsulating layer is disposed on the first encapsulating layer; a refractive index of the organic encapsulating layer is less than a refractive index of the first encapsulating layer; and a refractive index of the bank layer is less than or equal to a refractive index of the light emitting layer.
Kim258 recognizes a need for preventing oxygen or water from penetrating into an organic light emitting layer and an electrode (¶ 96). Kim258 satisfies the need by forming an encapsulating part 290 (Fig. 5 & ¶ 96, encapsulation layer 290) includes a first encapsulating layer 291 (¶ 96, first inorganic layer 291), an organic encapsulating layer 292 (¶ 96, an organic layer 292), and a second encapsulating layer 293 (¶ 96, second inorganic layer 293); 
the first encapsulating layer 291 is disposed on a second electrode 283 (Fig. 5 & ¶ 83, second electrode 283) along a shape of the second electrode 283; 
the organic encapsulating layer 292 is disposed on the first encapsulating layer 291;
1) is less than a refractive index of the first encapsulating layer 291 (¶ 98, layer 291 is formed of silicon nitride, which has a refractive index of 2.02).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the encapsulating part taught by Lim with the encapsulating structure taught by Kim258, so as to prevent oxygen or water from penetrating into an organic light emitting layer and an electrode.
However, the combination of Lim and Kim258does not explicitly disclose a refractive index of the bank layer is less than or equal to a refractive index of the light emitting layer.
Yoo recognizes a need for totally reflecting light emitted from an organic light emitting layer in a display device (¶ 78). Yoo satisfies the need by forming a bank layer having a refractive index less than that of an organic light emitting layer (¶ 78).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the bank layer and the light emitting layer taught by Lim and Kim258 with the conditions for the bank layer and light emitting layer taught by Yoo, so as to totally reflect light emitted from an organic light emitting layer in a display device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 17 would be allowable, because the prior art of record, including Lim, Choi, Kim828, Kim 258 and Yoo, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, the light extraction pattern of the bank layer is disposed to correspond to the light extraction pattern of the overcoating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/M.L./Examiner, Art Unit 2895                              

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                  

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2013/0015360 A1 by Kobayashi et al. in paragraph 39 discloses epoxy resin has a refractive index of 1.55 to 1.61.
        2 U.S. Patent Publication No. 2013/0015360 A1 by Kobayashi et al. in paragraph 66 discloses silicon nitride has a refractive index of 2.0.